In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), entered August 18, 1999, which granted the plaintiff’s motion to vacate his default and to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in vacating the plaintiff’s default and restoring the action to the calendar (see, Matter of Ping Lee v City of New York, 233 AD2d 510). The plaintiff proffered a sufficient excuse for his unintentional default under the circumstances, and established the existence of a meritorious claim (see, Putney v Pearlman, 203 AD2d 333). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.